Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claim 1 is objected to because of the following informalities:  Line 4 recites “and the through hole in communication” For examination purposes the Examiner interprets this to be “and the through hole is in communication”
Claim 6 is objected to because of the following informalities:  Line 5 recites “the bottom wall” For examination purposes the Examiner interprets this to be “the bottom hole wall”
Claim 7 is objected to because of the following informalities:  Line 3 recites “the side walls” For examination purposes the Examiner interprets this to be “the two side walls”
Claim 15 is objected to because of the following informalities:  Line 3 recites “one of the side walls” For examination purposes the Examiner interprets this to be “one of the two side walls”

  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 12, 14 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaki et al. (US 2017/0373361).

With respect to claim 1, Kosaki et al. discloses a battery cooling assembly 30/40/60a, comprising: 
a chamber 30 (cooling tube); [Figure 12; 0029-0078]

 a connecting aid 60a [Figure 12], comprising a flange 66 (base plate) [0051; Figure 12; Figure 11] provided with a through hole 67 [0052; Figure 11], and a hole wall of the through hole 67 extending outwardly to form an extension 65; 
wherein an end of the cooling tube 30 is connected to the extension 65 through the through hole 67 [Figure 12], the base plate 66 is connected with the collecting tube 40, and the through hole 67 in communication with the collecting opening 42.  [Figure 12; 0029-0078]


With respect to claim 2, Kosaki et al. discloses wherein the extension 65 extends one-way along an axis of the through hole 67. [Figure 9]  

With respect to claim 9, Kosaki et al. discloses wherein the base plate 66 comprises a front side/first surface and a rear side/second surface, the extension 65 is formed on the second surface and a sloped portion (chamfer) is provided at a through hole of the first surface. [Figure 3A; Figure 3B; Figure 7; 0051; Figure 9; Figure 10A]

With respect to claim 12, Kosaki et al. discloses wherein the extension 65 has a tubular structure.  [Figure 11; 0051-0052; 0070]



With respect to claim 14, Kosaki et al. does not specifically disclose wherein the extension is formed when the through hole is punched on the base plate by a stamping process.


With respect to the limitation,” wherein the extension is formed when the through hole is punched on the base plate by a stamping process” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language is directed to a process and not directed to the structural features of the product.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 15, Kosaki et al. discloses wherein the collecting tube 40 consists of a top wall, a bottom wall and two side walls [Figure 6; Figure 9; Figure 5; Figure 1; Figure 12] and the collecting opening 42 is provided in one of the side walls [Figure 9; Figure 12] 

Claim(s) 1, 2, 9, 12, 14 & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kosaki et al. (US 2017/0373361).

With respect to claim 1, Kosaki et al. discloses a battery cooling assembly 30/40/60a, comprising: 
a chamber 30 (cooling tube); [Figure 12; 0029-0078]
 a cooling duct 40 (collecting tube), provided with a collecting opening 42; and [Figure 12; 0029-0073]
 a connecting aid 60a [Figure 12], comprising a flange 66 (base plate) [0051; Figure 12; Figure 11] provided with a through hole 67 [0052; Figure 11], and a hole wall of the through hole 67 extending outwardly to form an extension 65; 
wherein an end of the cooling tube 30 is connected to the extension 65 through the through hole 67 [Figure 12], the base plate 66 is connected with the collecting tube 40, and the through hole 67 in communication with the collecting opening 42.  [Figure 12; 0029-0078]


With respect to claim 2, Kosaki et al. discloses wherein the extension 65 extends one-way along an axis of the through hole 67. [Figure 9]  

With respect to claim 9, Kosaki et al. discloses wherein the base plate 66 comprises a front side/first surface and a rear side/second surface, the extension 65 is formed on the second surface and a sloped portion (chamfer) is provided at a through hole of the first surface. [Figure 3A; Figure 3B; Figure 7; 0051; Figure 9; Figure 10A]

With respect to claim 12, Kosaki et al. discloses wherein the extension 65 has a tubular structure.  [Figure 11; 0051-0052; 0070]



With respect to claim 14, Kosaki et al. does not specifically disclose wherein the extension is formed when the through hole is punched on the base plate by a stamping process.


With respect to the limitation,” wherein the extension is formed when the through hole is punched on the base plate by a stamping process” is functional language which imparts intended use to the structural features of the product.  Therefore, while the 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 15, Kosaki et al. discloses wherein the collecting tube 40 consists of a top wall, a bottom wall and two side walls [Figure 6; Figure 9; Figure 5; Figure 1; Figure 12] and the collecting opening 42 is provided in one of the side walls [Figure 9; Figure 12] 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 5, 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaki et al. (US 2017/0373361).

With respect to claim 3, Kosaki et al. does not disclose wherein the extension 65 extends into the collecting opening 42 in the embodiment of Figure 12, however in another embodiment of Figure 10A, Kosaki et al. discloses wherein the extension 65 extends into the collecting opening 42. [Figure 10A].

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of the Embodiment of Figure 12 of Kosaki et al. to extend into the collecting opening, as disclosed in the Embodiment of Figure 10A, in order to prevent leakage and to restrain deterioration of cooling performance.  [0067-0071]

With respect to claim 4, Kosaki et al. discloses wherein the extension 65 has a tubular structure. [Figure 11]

With respect to claim 5, Kosaki et al. discloses wherein a cross-sectional shape of the extension 65 matches a shape of the collecting opening 42 [Figure 6; Figure 7; 0052; Figure 11; Figure 10A], and the extension 65 extends through the collecting opening 42 into a collecting passage of the collecting tube 40 [Figure 11; Figure 10A].

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of the Embodiment of Figure 12 of Kosaki et al. to extend through the collecting opening into a collecting passage of the collecting tube, as disclosed in the Embodiment of Figure 10A, in order to prevent leakage and to restrain deterioration of cooling performance.  [0067-0071]

With respect to claim 10, Kosaki et al. does not specifically disclose wherein the extension is formed when the through hole is punched on the base plate by a stamping process.

With respect to the limitation,” wherein the extension is formed when the through hole is punched on the base plate by a stamping process” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 11, Kosaki et al. does not disclose wherein the extension 65 extends into the collecting opening 42 in the embodiment of Figure 12, however in another embodiment of Figure 10A, Kosaki et al. discloses wherein the extension 65 extends into the collecting opening 42. Figure 10A.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of the Embodiment of Figure 12 of Kosaki et al. to extend into the collecting opening, as disclosed in the 

With respect to claim 13, Kosaki et al. discloses wherein a cross-sectional shape of the extension 65 matches a shape of the collecting opening 42 [Figure 6; Figure 7; 0052], and

Kosaki et al. does not disclose wherein the extension 65 extends through the collecting opening 42 into a collecting passage of the collecting tube 40 in the embodiment of Figure 12, however in another embodiment of Figure 10A, Kosaki et al. discloses wherein the extension 65 extends through the collecting opening 42 into a collecting passage of the collecting tube 40 [Figure 11; Figure 10A].
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of the Embodiment of Figure 12 of Kosaki et al. to extend through the collecting opening into a collecting passage of the collecting tube, as disclosed in the Embodiment of Figure 10A, in order to prevent leakage and to restrain deterioration of cooling performance.  [0067-0071]


Claim 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaki et al. (US 2017/0373361) as applied to claim 1 above, in further view of Valeo FR 2770632.

With respect to claim 6, Kosaki et al. discloses wherein an opening edge of the collecting opening 42 consists of a top edge, a bottom edge and two side edges [Figure 6]; the hole wall of the through hole 67 consists of a top hole wall, a bottom hole wall and two side hole walls [Figure 7; Figure 11]; and the extension 65 is formed through extension of the bottom hole wall [Figure 7; Figure 11].

 Kosaki et al. does not discloses wherein the extension abuts against the bottom edge of the collecting opening

Valeo et al. discloses a cooling assembly, comprising: 
a cooling tube 12; 
 a manifold collector 18/fluid box 20 (collecting tube 18/20), provided with a collecting opening 22; and 
a insert 24 (connecting aid), comprising a base plate provided with a through hole 30, and a hole wall 32 of the through hole 30 extending outwardly to form a collar (extension) [11-21; Figures 1-3]; wherein an end 16 of the cooling tube 12 is connected to the extension through the through hole 30, 
the base plate is connected with the collecting tube 20/18, and the through hole 30 is in communication with the collecting opening 22 [30-36; Figures 1-3]
wherein an opening edge of the collecting opening 22 consists of a top edge, a bottom edge and two side edges [Figure 3]; the hole wall 32 of the through hole 30 consists of a top hole wall, a bottom hole wall and two side hole walls [Figure 3]; and the extension is 

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of Kosaki et al. to abut against the bottom edge of the collecting opening, as disclosed in Valeo et al., in order to allow for simplified manufacturing and high mechanical strength [7-23]

With respect to claim 7, Kosaki et al. discloses wherein the collecting tube 40 consists of a top wall, a bottom wall and two side walls [Figure 6; Figure 9; Figure 5; Figure 1] and the collecting opening 42 is provided in one of the side walls [Figure 9] 

Kosaki et al. does not specifically disclose wherein a distance between the top 10edge of the collecting opening and the top wall is greater than a distance between the bottom edge of the collecting opening and the bottom wall, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have lowered the collecting opening towards a bottom wall of the collecting tube so that a distance between the top 10edge of the collecting opening and the top wall is greater than a distance between the bottom edge of the collecting opening and the bottom wall, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been MPEP 2144.04.

With respect to claim 8, Kosaki et al. does not disclose wherein the bottom edge of the collecting opening is aligned with an inner surface of the bottom wall, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have lowered the collecting opening towards a bottom wall of the collecting tube so that a the bottom edge of the collecting opening is aligned with an inner surface of the bottom wall since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere shifting of position of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04. 



Claim 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaki et al. (US 2017/0373361) as applied to claim 1 above, in further view of Klaus et al. EP0453738

With respect to claim 6, Kosaki et al. discloses wherein an opening edge of the collecting opening 42 consists of a top edge, a bottom edge and two side edges [Figure 6]; the hole wall of the through hole 67 consists of a top hole wall, a bottom hole wall 

 Kosaki et al. does not discloses wherein the extension abuts against the bottom edge of the collecting opening

Klaus et al. discloses a cooling assembly, comprising: 
a cooling tube 11;
 a connection box 15 (collecting tube) , provided with a collecting opening 18 [0013; Figure 1; Figure 2] and
  a connecting plate 16 (connecting aid) [Figure 1; Figure 2; 0013-0018], comprising a base plate provided with a through hole 14, and a hole wall of the through hole 14 extending outwardly to form an extension 17 [Figure 2]; 
wherein an end 13 of the cooling tube 11 is connected to the extension through the through hole [0013-0018; Figure 1; Figure 2], the base plate is connected with the collecting tube 15 [Figure 1; Figure 2; 0014-0015], and the through hole in communication with the collecting opening 18. [0013-0018; Figures 1-2]
wherein an opening edge of the collecting opening 18 consists of a top edge, a bottom edge and two side edges [Figure 4]; the hole wall of the through hole 14 consists of a top hole wall, a bottom hole wall and two side hole walls [Figure 4]; and the extension 17 is formed through extension of the bottom hole wall [Figure 4; Figure 2] and the extension 17 abuts against the bottom edge of the collecting opening 18. [Figure 4; 0015-0018]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connecting aid of Kosaki et al. to have the extension abut against the bottom edge of the collecting opening, as disclosed in Klaus et al., in order to allow for high pressure loads and production reliability while allowing for efficient heat exchange. [0001-0010; 0013-0019]


With respect to claim 7, Kosaki et al. discloses wherein the collecting tube 40 consists of a top wall, a bottom wall and two side walls [Figure 6; Figure 9; Figure 5; Figure 1] and the collecting opening 42 is provided in one of the side walls [Figure 9] 

Kosaki et al. does not specifically disclose wherein a distance between the top 10edge of the collecting opening and the top wall is greater than a distance between the bottom edge of the collecting opening and the bottom wall, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have lowered the collecting opening towards a bottom wall of the collecting tube so that a distance between the top 10edge of the collecting opening and the top wall is greater than a distance between the bottom edge of the collecting opening and the bottom wall, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been MPEP 2144.04.

With respect to claim 8, Kosaki et al. does not disclose wherein the bottom edge of the collecting opening is aligned with an inner surface of the bottom wall, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have lowered the collecting opening towards a bottom wall of the collecting tube so that a the bottom edge of the collecting opening is aligned with an inner surface of the bottom wall since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere shifting of position of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaki et al. (US 2017/0373361) as applied to claim 5 above, in further view of Valeo FR 2770632.

With respect to claim 10, Kosaki et al. does not specifically disclose wherein the extension is formed when the through hole is punched on the base plate by a stamping process.


Valeo discloses collar (extension) being formed when the through hole is punched on the base plate by a stamping process [35-42]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of Kosaki et al. to be formed through a stamping process, as disclosed in Valeo et al., in order to allow for simplified manufacturing and high mechanical strength [7-23]

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaki et al. (US 2017/0373361) as applied to claim 1 above, in further view of Valeo FR 2770632.

With respect to claim 14, Kosaki et al. does not specifically disclose wherein the extension is formed when the through hole is punched on the base plate by a stamping process.


Valeo discloses collar (extension) being formed when the through hole is punched on the base plate by a stamping process [35-42]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of Kosaki et al. to be 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaki et al. (US 2017/0373361).

With respect to claim 16, Kosaki et al. does not disclose wherein the bottom edge of the collecting opening 42 is aligned with an inner surface of the bottom wall, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have lowered the collecting opening towards a bottom wall of the collecting tube so that a the bottom edge of the collecting opening is aligned with an inner surface of the bottom wall since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fink DE19524052, Merriman et al. (US 2014/0050952) and Chen et al. CN205646066

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.